208 F.2d 43
93 U.S.App.D.C. 413, 53-2 USTC  P 9600
Joseph V. MORIARTY, alias Michael and/or Michel Pitcher,alias Joseph Petrick, petitionerv.COMMISSIONER OF INTERNAL REVENUE, respondent.
No. 11672.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 19, 1953.Decided Nov. 5, 1953.

On Petition for Review of Decision of the Tax Court of the United States.
Mr. Murray M. Weinstein, Washington, D.C., for petitioner.
Mr. S. Dee Hanson, Sp.Asst. to Atty.Gen., with whom Mr. Ellis N. Slack, Sp.Asst. to Atty.Gen., was on the brief, for respondent.
Mr. Rollin H. Transue, Sp.Atty., Bureau of Internal Revenue, Washington, D.C., also entered an appearance for respondent.
Before EDGERTON, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The Commissioner of Internal Revenue issued a jeopardy assessment determining deficiencies against petitioner for income taxes, together with fraud and delinquency penalties, for twelve taxable years for which no returns had been filed.  These deficiencies were increased by the Commissioner in an amended answer to the petitioner's petition in the Tax Court.  Petitioner took the position that all of the deficiencies were arbitrary on their face and that the Commissioner had the entire burden of proof not only with respect to the fraud penalties asserted in the assessment and deficiencies in tax asserted in the assessment.  He rested this position on the authority of Helvering v. Taylor1 and offered no evidence.  The Tax Court rejected this position, and upon the evidence introduced by the Commission made findings of fact in his favor on all issues.  Petitioner brought this petition for review from the decision entered pursuant thereto.


2
The findings are amply supported by the record.  We, therefore, affirm the decision of the Tax Court for the reasons relied upon in its opinion.2


3
Affirmed.



1
 1935, 293 U.S. 507, 55 S. Ct. 287, 79 L. Ed. 623


2
 1952, 18 T.C. 327